         Case 1:18-cr-00340-LGS Document 519 Filed 08/20/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      August 20, 2021

VIA ECF

Honorable Lorna B. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re: United States v. Sohrab Sharma, S3 18 Cr. 340 (LGS)

Dear Judge Schofield:

        The Government writes to provide the Court with a brief update regarding the execution of
the Court’s August 17, 2021 bench warrant authorizing federal law enforcement agents to arrest
defendant Sohrab Sharma for violating the Court-ordered conditions of his release on bail in this
case. Law enforcement agents with the United States Marshals Service arrested Sharma on August
18, 2021 in the Southern District of Florida when he appeared for a scheduled urinalysis exam at
the Probation Office. Later the same day, Sharma was presented, in the Southern District of
Florida, before United States Magistrate Judge Jacqueline Becerra. During the presentment, the
Government requested that Sharma be detained and ordered removed to this District for further
bail violation proceedings before this Court, pursuant to 18 U.S.C. § 3148. Sharma, through his
counsel, conveyed that he would be seeking release on bail conditions, and requested several days
to prepare for a hearing on his bail application. Accordingly, Judge Becerra scheduled a bail
hearing for Monday, August 23, 2021 at 10 a.m. before United States Magistrate Judge John J.
O’Sullivan, and remanded Sharma pending the August 23 bail hearing. At the hearing, the
Government intends to continue to seek Sharma’s detention and removal to this District for further
bail violation proceedings before this Court.

                                             Respectfully submitted,

                                             ILAN T. GRAFF
                                             Attorney for the United States
                                             Acting Under 28 U.S.C. § 515

                                         by: _ __/s/______________________________
                                             Samson Enzer / Negar Tekeei / Daniel Loss
                                             Assistant United States Attorneys
                                             212-637-2342 / -2482 / -6527
Encl.

cc: Jonathan Lettieri, Pretrial Services Department
